          Case 2:18-cv-00091-BSM Document 73 Filed 03/06/20 Page 1 of 5
                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                             VOICE (314) 244-2400
Michael E. Gans
                                                                               FAX (314) 244-2780
 Clerk of Court
                                                                             www.ca8.uscourts.gov

                                                           March 06, 2020


Gabriel Gonzalez
FEDERAL CORRECTIONAL INSTITUTION
30515-112
P.O. Box 9000
Forrest City, AR 72336-9000

         RE: 19-2683 Gabriel Gonzalez v. Gene Beasley, et al

Dear Mr. Gonzalez:

       The court today issued an opinion in this case. Judgment in accordance with the opinion
was also entered today. The opinion will be released to the public at 10:00 a.m. today. Please
hold the opinion in confidence until that time.

        Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
submission procedure to ensure that any contemplated filing is timely and in compliance with the
rules. Note particularly that petitions for rehearing and petitions for rehearing en banc must be
received in the clerk's office within 45 days of the date of the entry of judgment. Counsel-filed
petitions must be filed electronically in CM/ECF. Paper copies are not required. No grace period
for mailing is allowed, and the date of the postmark is irrelevant, for pro-se-filed petitions. Any
petition for rehearing or petition for rehearing en banc which is not received within the 45 day
period for filing permitted by FRAP 40 may be denied as untimely.

                                                           Michael E. Gans
                                                           Clerk of Court

CRJ

Enclosure(s)

cc:      Ms. Stacey E. McCord
         Mr. Jim McCormack

           District Court/Agency Case Number(s): 2:18-cv-00091-BSM




      Appellate Case: 19-2683      Page: 1          Date Filed: 03/06/2020 Entry ID: 4888604
      Case 2:18-cv-00091-BSM Document 73 Filed 03/06/20 Page 2 of 5




                United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2683
                      ___________________________

                                Gabriel Gonzalez

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Gene Beasley, Warden, Forrest City Low; Carlos Rivera, Warden, Forrest City
 Low; Susan Gaither-Miller, Associate Warden's Secretary, Forrest City Low;
       Michael Kruger, Assistant Health Services Administrator; Does

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                 ____________

                            Submitted: March 3, 2020
                             Filed: March 6, 2020
                                 [Unpublished]
                                ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.




  Appellate Case: 19-2683   Page: 1      Date Filed: 03/06/2020 Entry ID: 4888604
          Case 2:18-cv-00091-BSM Document 73 Filed 03/06/20 Page 3 of 5




      Federal inmate Gabriel Gonzalez appeals the district court’s1 adverse grant of
summary judgment in his pro se civil rights action. Having carefully reviewed the
record and the arguments on appeal, we conclude that summary judgment was
properly granted for the reasons stated by the district court. See Johnson v. Blaukat,
453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review). Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-



   Appellate Case: 19-2683    Page: 2    Date Filed: 03/06/2020 Entry ID: 4888604
                  Case 2:18-cv-00091-BSM Document 73 Filed 03/06/20 Page 4 of 5


Abigail Temple

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Friday, March 6, 2020 8:32 AM
Subject:             19-2683 Gabriel Gonzalez v. Gene Beasley, et al "per curiam opinion filed" (2:18-cv-00091-BSM)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 03/06/2020

Case Name:       Gabriel Gonzalez v. Gene Beasley, et al
Case Number: 19‐2683
Document(s):     Document(s)




Docket Text:
PER CURIAM OPINION FILED ‐ THE COURT: James B. Loken, C. Arlen Beam and Steven M. Colloton (UNPUBLISHED)
[4888604] [19‐2683] (Clifford Jackson)

Notice will be electronically mailed to:

Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov

Ms. Stacey E. McCord, Assistant U.S. Attorney: stacey.mccord@usdoj.gov, vanessa.collins@usdoj.gov,
maria.altadonna@usdoj.gov (daily summary)

Notice will be mailed to:

Gabriel Gonzalez
FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 9000
Forrest City, AR 72336‐9000

The following document(s) are associated with this transaction:
Document Description: Counsel Opinion Letter
Original Filename: /opt/ACECF/live/forms/CliffordRJackson_192683_4888604_CounselOpinionLetters_285.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=03/06/2020] [FileNumber=4888604‐1]
[a3facb80269d9d0ea6e37304a177c7467a8ba8c2821e5982fd5c20d6b1635ece5195ab3df8deddce21da2b119c19171d46
68e9c0d26a4c33a7d369550c252ed3]]
Recipients:
                                                             1
                  Case 2:18-cv-00091-BSM Document 73 Filed 03/06/20 Page 5 of 5
       Gabriel Gonzalez
       Ms. Stacey E. McCord, Assistant U.S. Attorney
       Mr. Jim McCormack, Clerk of Court

Document Description: Unpublished PC Opinion
Original Filename: 192683U.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=03/06/2020] [FileNumber=4888604‐0]
[8db8fd54986e3853ad5da1be55d6c56624431174a794a15d623cc892ec3b96889fa4f5d45dda240d830f60ab4fe15d7760
c8e02e7cd794f7fec2d7c7eafa5662]]

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4888604
RELIEF(S) DOCKETED:
 not for publication
DOCKET PART(S) ADDED: 6485574, 6485575, 6485576




                                                               2
